Exhibit 10.2

 

AMENDMENT NO. 1 TO

REVOLVING/TERM CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO REVOLVING/TERM CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of November 12, 2004, is entered into by and among the
financial institutions listed on the signature pages hereof (individually, a
“Lender” and collectively, the “Lenders”), UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), BROWN
BROTHERS HARRIMAN & CO., as Collateral Agent, and SERACARE LIFE SCIENCES, INC.,
a California corporation (the “Borrower”), with reference to the following
facts:

 

RECITALS

 

A. The Borrower, the Lenders, the Administrative Agent and the Collateral Agent
are parties to the Revolving/Term Credit and Security Agreement, dated as of
September 14, 2004 (the “Credit Agreement”), pursuant to which the Lenders have
provided the Borrower with a revolving loan, term loan and letter of credit
facility.

 

B. The Borrower has requested that the Lenders revise the Credit Agreement, and
the Lenders are willing to do so on the terms set forth herein.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Defined Terms. Any and all initially capitalized terms used in this Amendment
(including, without limitation, in the recitals hereto) without definition shall
have the respective meanings specified in the Credit Agreement.

 

2. Amendment to definition of Eligible Account. Section 1.1 of the Credit
Agreement is hereby amended such that subsection (f) of the definition of
“Eligible Account” is hereby amended to read in full as follows:

 

“(f) with respect to which the applicable Account Debtor is not (i) a Federal,
state or local governmental entity or agency, unless (A) the Administrative
Agent, in its sole discretion, has agreed to the contrary in writing, (B) the
Borrower has complied with the Federal Assignment of Claims Act of 1940 or any
applicable state statute or municipal ordinance of similar purpose and effect
with respect thereto, or (C) the Account Debtor is a customer of the biotech
business division acquired from Boston Biomedica, including the National
Institute of Health, the National Cancer Institute and the National Institute of
Allergies and Infections

 

-1-



--------------------------------------------------------------------------------

Diseases, to the extent such Accounts, in the aggregate, do not exceed
$2,000,000 at any time, (ii) an Affiliate, a Subsidiary, or an employee of the
Borrower, or (iii) located outside the United States of America, unless (A) such
Account (or a portion thereof) is supported by a letter of credit or foreign
account credit insurance assigned to the Collateral Agent, in form and
substance, and issued by an institution, reasonably satisfactory to the
Collateral Agent in its sole discretion, provided that, if only a portion of
such Account is supported by a satisfactory letter of credit or credit
insurance, only such portion shall be deemed an ‘Eligible Account’ or (B) the
Account Debtor with respect thereto is a Qualified Foreign Account Debtor;”

 

3. Amendment to definition Eligible Inventory. Section 1.1 of the Credit
Agreement is hereby amended such that subsection (b) of the definition of
“Eligible Inventory” is hereby amended to read in full as follows:

 

“ (b) that is (i) located on premises owned, leased or operated by the Borrower
or (ii) stored on premises owned or operated by a bailee, warehouseman or
similar Person, in each case with respect to which the applicable mortgagee,
landlord, bailee, warehouseman or similar Person shall have executed and
delivered to the Collateral Agent, a mortgagee waiver, landlord waiver, bailee
letter or similar document, in each case, in form and substance acceptable to
the Collateral Agent; provided, however, that the requirements of clause (ii)
above shall be deemed to have been met for the 80-day period following the
Closing Date with respect to any mortgagee waiver, landlord waiver, bailee
letter or similar document that has not been obtained, but as to which the
Borrower is exercising commercially reasonable efforts to obtain;”

 

4. Additional Time to Obtain Landlord Consents. Section 6.14 of the Credit
Agreement is hereby amended to read in full as follows

 

6.14 Landlord Consents; Warehouse Letters. The Borrower shall exercise all
commercially reasonable efforts to obtain the following within 80 days after the
Closing Date: the Collateral Agent shall have received (i) a Landlord Consent
executed by the Landlord with respect to the Borrower’s premises known as (a)
1935 Avenida del Oro, Suite F, Oceanside, California 92056, and (b) 217 Perry
Parkway, Avenel Business Park, Gaithersburg, Maryland 20877.

 

5. Condition Precedent. The effectiveness of this Amendment shall be subject to
the condition that the Administrative Agent shall have received a copy of this
Amendment, duly executed by the Borrower, the Collateral Agent and each of the
Lenders.

 

-2-



--------------------------------------------------------------------------------

6. Miscellaneous.

 

  (a) Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or in any other document or documents
relating thereto, including, without limitation, any Loan Document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by the
Administrative Agent or the Lenders or any closing shall affect the
representations and warranties or the right of the Administrative Agent or any
Lender to rely thereon.

 

  (b) No Events of Default. The Borrower is not aware of any events which now
constitute, or with the passage of time or the giving of notice, or both, would
constitute, an Event of Default under the Credit Agreement, after giving effect
to this Amendment.

 

  (c) Reference to Credit Agreement. The Credit Agreement, each of the other
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference therein to the Credit Agreement shall mean a reference to the
Credit Agreement as amended hereby.

 

  (d) Credit Agreement Remains in Effect. The Credit Agreement and the other
Loan Documents remain in full force and effect and the Borrower ratifies and
confirms its agreements and covenants contained therein.

 

  (e) Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

  (f) APPLICABLE LAW. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT

 

-3-



--------------------------------------------------------------------------------

HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE OF
CALIFORNIA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

 

  (g) Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Lenders and the Borrower and their respective successors and
assigns; provided, however, that the Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Lenders.

 

  (h) Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

 

  (i) Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

 

  (j) NO ORAL AGREEMENTS. THIS AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
AS WRITTEN, REPRESENTS THE FINAL AGREEMENT BETWEEN THE LENDERS AND THE BORROWER
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE LENDERS AND THE BORROWER.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment by their
respective duly authorized officers as of the date first above written.

 

SERACARE LIFE SCIENCES, INC.

By:

 

/s/ Tim T. Hart

--------------------------------------------------------------------------------

   

Tim T. Hart

   

Chief Financial Officer

BROWN BROTHERS HARRIMAN &

CO., as the Collateral Agent and a Lender

By:

 

/s/ Joseph E. Hall

--------------------------------------------------------------------------------

Name:

 

Joseph E. Hall

Title:

 

Managing Director

UNION BANK OF CALIFORNIA, N.A., as

the Administrative Agent and a Lender

By:

 

/s/ Douglas S. Lambell

--------------------------------------------------------------------------------

   

Douglas S. Lambell

   

Vice President

 

-5-